Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 18-20 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by LIU et al. (CN 106798374).

Claim 1, LIU teaches an intelligent electronic shoe (IES) system (abstract: intelligent shoe pad), comprising: 
a shoe structure configured to attach to and support thereon a foot of a user (claim 2: installed on the left shoe pad main body on the right insole main body); 
a navigation alert system mounted to the shoe structure and configured to generate visible, audible, and/or haptic outputs responsive to command signals (claim 1: said insole main body is provided with a vibrating assembly … the vibrating assembly according to the vibrating command to the corresponding vibrating action); 
a wireless communications device configured to wirelessly communicate with a remote computing node (Preferred Embodiment, par. 4:  controller connected with an input device, such as the mobile phone or flat electronic device through a wired or wireless connection for inputting destination information); and 
a controller communicatively connected to the navigation alert system and the wireless communications device (claim 1: wherein the vibrating component is connected with a controller, the controller is used for acquiring the current geographic location information and destination information), the controller being programmed to: 
receive location data indicative of a start location for the user (Preferred Embodiment, par. 4: obtaining the current geographic position information can be controller itself with GPS positioning device to be positioned); 
receive, from the remote computing node, a target location of a target object or site within a geographic region (Preferred Embodiment, par. 4:  controller connected with an input device, such as flat electronic device through a wired or wireless connection for inputting destination information); 
receive path plan data including a derived route for traversing from the start location to the target location within the geographic area (Preferred Embodiment, par. 4: a controller for acquiring the current geographic location information and destination information, and The controller in pre-stored map out of the travel route for guiding a travel direction); and 
transmit command signals to the navigation alert system to output visual, audio, and/or tactile cues configured to guide the user along the derived route (Preferred Embodiment, par. 4: the controller in pre-stored map out of the travel route for guiding a travel direction of vibrating command to the vibrating component according to travel route).

Claim 2, LIU teaches wherein the path plan data further includes a sequence of navigation instructions for gaited locomotion from the start location to the target location, and wherein each of the command signals corresponds to a calibrated navigation alert system cue indicative of a respective navigation instruction in the sequence of navigation instructions (claims 1-2:  the vibrating instruction comprises a left turning instruction and a right turning instruction, the left vibrating assembly for turning instruction according to said first vibrating action; the right vibrating assembly for second vibrating action according to said turning instruction).

Claim 3, LIU teaches wherein the controller is further programmed to: 
receive user movement data indicative of real-time movement of the user along the derived route (Preferred Embodiment, par. 4: obtaining the current geographic position information can be controller itself with GPS positioning device to be positioned); and 
determine if each new user location in a succession of new user locations along the derived route corresponds to one of the navigation instructions in the sequence of navigation instructions, wherein each of the command signals is transmitted responsive to a determination that one of the new user locations corresponds to the respective navigation instruction associated with the command signal (Preferred Embodiment, par. 6: through the controller obtaining the current geographic position information and destination information, and according to the controller in the pre-stored map making out route of travel. sending for guiding the advancing direction of vibrating command to the vibrating component through travel route after vibrating component connected to vibrating instruction).

Claim 4, LIU teaches wherein each of the navigation instructions includes:
start, go forward, go backward, go left, go night, speed up, slow down, and/or stop (Preferred Embodiment, par. 7-8: vibrating instruction comprises a left turning instruction and a right turning instruction, a left vibrating assembly for first vibrating action according to turning instruction; right vibrating assembly for making second vibrating action according to turning instruction).

Claim 5, LIU teaches wherein the controller is further programmed to transmit a start command signal to the navigation alert system to output a predefined visual, audio, and/or tactile start cue configured to notify the user to begin traversing along the derived route (Preferred Embodiment, par. 9: It should be noted that the first vibrating action and a second vibrating action may be vibration having no directivity).


Claim 7, LIU teaches wherein the target object or site includes a virtual object located at a virtual position (Preferred Embodiment, par. 4: a controller for acquiring the current geographic location information and destination information, and The controller in pre-stored map out of the travel route for guiding a travel direction. Thus, a virtual object would be destination point coordinate within the pre-stored map data).

Claim 8, LIU teaches wherein the navigation alert system includes a haptic transducer, and wherein the command signals cause the haptic transducer to generate the tactile cues (Preferred Embodiment, par. 9: It should be noted that the first vibrating action and a second vibrating action may be vibration having no directivity, at this time, by a rotor motor, a linear motor or a piezoelectric ceramic vibrator to realize vibration, such as rotor motor with a cam to realize vibration).

Claim 18, LIU teaches wherein the user has a portable electronic device, and wherein the controller includes a resident controller mounted to the shoe structure and a remote controller packaged within the portable electronic device (Preferred Embodiment, par. 4: controller connected with an input device, such as the mobile phone through a wired or wireless connection to receive control signal from mobile phone).

Claim 19, LIU teaches further comprising a dedicated mobile application operating on the portable electronic device, and wherein the dedicated mobile application cooperates with the remote controller of the portable electronic device to receive the location data, receive the target location, and receive the path plan data (Preferred Embodiment par. 14: the controller with the insole main body can be the separate structure, such as the controller application APP is on intelligent hand phone, the application is provided with map navigation function; and obtaining the current geographic position information can be the insole main body is installed with a GPS locating device, also can be a GPS positioning function of the intelligent mobile phone to realize the locating, the APP application intelligent mobile phone can be the vibrating component on the insole by vibrating).

Claim 20, LIU teaches wherein the resident controller transmits the command signals to output the visual, audio, and/or tactile cues (Preferred Embodiment, par. 14: the APP application intelligent mobile phone can be the vibrating component on the insole by vibrating, or the instruction of different directions can be controller is directly set on the insole main body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of JEON et al. (KR 101856999 B1).

Claim 6, LIU does not teach wherein the controller is further programmed to transmit a finish command signal to the navigation alert system to output a predefined visual, audio, and/or tactile finish cue configured to notify the user they have arrived at the target location.
In the field of endeavor, JEON teaches a smart navigation shoes.  He goes on to teach when reaching the destination, the first vibration module 130 and the second vibration module 140 control the arrival oscillation to sound at the same time, and when arrival reaches the destination within a predetermined distance within the destination and arrival range, arrival controls the first vibration module 130 and the second vibration module 140 so that a distinguish vibration is emitted (Description, par. 5-6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify LIU’s intelligent footwear by including the feature not providing a distinguish vibration when within a predetermined range of a destination as taught by JEON for the purpose of conveying that the user has arrived (JEON par. 6).

Claim 17, LIU does not teach wherein the target location of the target object or site includes a geofence, and wherein the controller is further programmed to transmit, responsive to detection of the user breaching the geofence, a finish command signal to the navigation alert system to output a visual, audio, and/or haptic cue configured to notify the user they have reached the target object or site.
In the field of endeavor, JEON teaches a smart navigation shoes.  He goes on to teach when reaching the destination, the first vibration module 130 and the second vibration module 140 control the arrival oscillation to sound at the same time, and when arrival reaches the destination within a predetermined distance within the destination and arrival range, arrival controls the first vibration module 130 and the second vibration module 140 so that a distinguish vibration is emitted (Description, par. 5-6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify LIU’s intelligent footwear by including the feature not providing a distinguish vibration when within a predetermined range of a destination as taught by JEON for the purpose of conveying that the user has arrived (JEON par. 6).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of London (US 2018/0160975).

Claim 13, LIU does not teach wherein the navigation alert system includes an audio system with an audio component, and wherein the command signals cause the audio system to generate the audio cues to guide the user along the derived route.
In the field of endeavor, London teaches a fitness apparatus 200 in the form of a shoe.  He goes on to teach the shoe includes navigation guidance through a computerized voice produced through speaker’s built into the shoe (par. 19).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify LIU’s footwear by including a speaker within the footwear as taught by London in order to provide assistance to the user.

Claim 14, LIU does not teach wherein the navigation alert system includes a light system with a lighting component, and wherein the command signals cause the light system to generate the visual cues to guide the user along the derived route.
In the field of endeavor, London teaches a fitness apparatus 200 in the form of a shoe.  He goes on to teach the shoe can be requested for navigation, and control of the one or more lighting command (par. 46).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify LIU’s footwear by including a one or more lighting within the footwear as taught by London in order to provide assistance to user in navigating guidance to a destination.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view KUMAR et al. (US 2017/0231569).

Claim 16, LIU does not teach further comprising a sensor mounted to the shoe structure, communicatively connected to the controller, and configured to detect a presence of the foot of the user in the shoe structure, and wherein the controller is further programmed to receive a sensor signal from the sensor indicative of the foot being in the shoe structure, the controller transmitting the command signals further in response to receiving the sensor signal.
In the field of endeavor, KUMAR teaches a footwear for monitoring health of foot of a user.  He goes on to teach a pressure sensing module 117 placed inside the footwear 101 to sense presence of the foot of the user in the footwear 101.  The pressure sensing module 117 may transmit a control signal to the control unit 109 to actuate each of the one or more image capturing devices 103 and the light source 105 upon detecting the presence of the foot in the footwear 101 (par. 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify LIU’s footwear by including foot presence detection utilizing pressure sensor as taught by KUMAR in order to provide user assistance of the surrounding environment. 

Allowable Subject Matter
Claims 9-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,122,852.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,122,852.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,122,852.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,122,852.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,122,852.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,122,852.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,122,852.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,122,852.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,122,852.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,122,852.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,122,852.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,122,852.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,122,852.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,122,852.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,122,852.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,122,852.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,122,852.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/           Primary Examiner, Art Unit 2683